DETAILED ACTION

Amendment
Acknowledgment is made of Amendment filed September 12, 2022.  Claims 1-5 are amended.  Claims 6-7 and 9 are canceled.  Claims 1-5 and 8 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al (US 2007/0147045).  
Regarding claim 1, Kimura discloses a light apparatus comprising: a housing (at least 5201a; see at least Figure 59); at least one power switch 5204; a first fan 1702 on a first side (see at least Figure 17 which teaches that fans 1702 can be incorporated with the cooling device adjacent pumps 703 and Figure 20 which teaches a plurality of pumps); a second fan 1702 on a second side (see again Fig. 20); a first radiator 1701 coupled to the first fan 1702 (see again Figs. 17 and 20); a second radiator 1701 coupled to the second fan 1702; a plurality of louvers (5606a,5606b) to allow for air flow through the housing 5201a; a circuit board 202 (see at least Fig. 4) comprising a plurality of first lights 201 having a first size (see para [0038] which teaches sizes of light emitting regions may differ; additionally and alternatively Examiner designates, for example, thirty lights 201 in Figure 4 as “the plurality of first lights”) and a plurality of second lights having a second size (see again para [0038]; additionally and alternatively Examiner designates a smaller number of lights 201, for example twelve lights 201 in Figure 4 as “the plurality of second lights”), wherein the first size of the plurality of first lights is larger than the second size of the plurality of second lights; a cooling system comprising: a cooling fin 203 directly coupled to the back side of the circuit board 202 (see at least Figures 3B and 4; cooling fin 203 is directly coupled to the back side of circuit board 202), a first pump 703 and a second pump 703 each having a thermally conductive base plate 4101 (see Figs. 41-42 and para [0279] which teaches base plates 4101 can be positioned between tubes 701a,701b and cooling fin 203) in contact with the cooling fin, a plurality of tubes 701a,701b configured to circulate liquid between the first radiator 1701 and the first pump 703a and the second radiator 1701 and the second pump 703b, respectively (see at least Figures 1, 4, 17, 20 and 59 and paragraphs [0110]-[0401]).
Regarding claim 2, the apparatus in Kimura comprises at least one power adjuster (see at least para [0347] and [0387]-[0389]; driver circuit for controlling and powering LEDs 201).  
Regarding claim 4, Kimura discloses a light apparatus comprising: a housing (at least 5201a; see at least Figure 59) comprising a plurality of louvers (5606a,5606b); a circuit board 202 (see at least Fig. 4) and a controller (controller on 5701) for controlling a plurality of first lights 201 comprising a first size and a first color (see para [0038] which teaches sizes of light emitting regions may differ; additionally and alternatively Examiner designates, for example, thirty lights 201 in Figure 4 as “the plurality of first lights”; see additionally para [0120] which teaches the various colors of light sources 203 which can be used) and a plurality of second lights comprising a second size and a plurality of second colors (see again paras [0038] which teaches sizes of light emitting regions may differ; additionally and alternatively Examiner designates a smaller number of lights 201, for example twelve lights 201 in Figure 4 as “the plurality of second lights”; again see para [0120] which teaches the various colors of light sources 203 which can be used); a cooling fin 203 in direct contact with the circuit board and controller (direct physical contact with circuit board 202 and direct thermal contact with controller on 5701; see Fig. 59 paragraphs [0347] and [0352]); a plurality of pumps 703a,704b (see at least Fig. 20) each having a base plate 4101 in direct contact with the cooling fin 203, with water circulating through each pump to the base plate 4101 (see Figs. 41-42 and para [0279] which teaches base plates 4101 can be positioned between tubes 701a,701b and cooling fin 203) and to a plurality of radiators 1701 (see at least Fig. 17 and para [0167] which teaches that the water can travel through radiators 1701 cooled by fans 1702) via a plurality of tubes 701a,701b; and a plurality of fans 1702 coupled to the plurality of radiators 1701 (see at least Figures 1, 4, 17, 20 and 59 and paragraphs [0110]-[0401]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al (US 2007/0147045).  
Regarding claims 2 and 5, the apparatus in Kimura comprises at least one power adjuster for adjusting the intensity of the plurality of first lights 201 and the plurality of second lights 201, but does not specifically teach that the device be a potentiometer (see at least para [0347] and [0387]-[0389]; driver circuit for controlling and powering LEDs 201).  However potentiometers are common in the art (Official Notice), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the device for adjusting the plurality of first and second lights 201 in Kimura be a potentiometer in order to provide an inexpensive and readily available device for adjusting the intensity of the plurality of first and second lights 201.
Regarding claims 3 and 8, Kimura does not specifically teach that the apparatus comprise a timer.  However the use of timers is well-known in the art (Official Notice), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the apparatus comprise a timer in order to automatically dim or turn off the plurality of lights 201 (or other powered components) during inactive time periods in order to extend the life of the lights 201 while providing an energy efficient apparatus.




Response to Arguments
Applicant's arguments filed September 12, 2022 have been fully considered but they are not persuasive.  
Regarding claim 1, Examiner notes that Applicant does not recite in claim 1 that the first pump and second pump each have a thermally conductive base plate in direct contact with the cooling fin; only that the first pump and second each have a thermally conductive base plate in contact with the cooling fin (see claim 1, lines 15-16).  Nonetheless, Examiner respectfully submits that the thermally conductive base plate in Kimura (designated by Examiner as element 4101; see particularly Figures 41-42 and paragraph [0279]) of the first pump and second pump is in direct contact with the cooling fin 203.  As illustrated in Figures 41-42 and 45-46 and described in paragraph [0279], a thermally conductive base plate 4101 can be interposed between the LED backlight 102 and the cooling device 103.  More particularly, as illustrated in Figures 42A-42B and 45-46, the thermally conductive base plate 4101 is in direct with the cooling fin 203.  Accordingly, Examiner respectfully submits that each thermally conductive base 4101 of the first and second pumps in Kimura is in direct contact with the cooling fin 203.  Examiner also respectfully disagrees with Applicant’s submission that the cooling fin 203 in Kimura is not directly coupled to a back side of the circuit board 202.  As illustrated in at least Figures 3B and 4, the cooling fin 203 in Kimura is directly coupled to a back side of the circuit board 202.  The rejection of claim 1 under 102(a)(1) as being anticipated by Kimura is therefore maintained.  
Similarly, regarding claim 4, Examiner respectfully submits that the cooling fin 203 in Kimura is in direct contact with the circuit board 202, and each base plate 4101 of the plurality of pumps is in direct contact with the cooling fin 203 (see at least Figures 3B-4 and 41-46 and paragraph [0279]).  The rejection of claim 4 under 102(a)(1) as being anticipated by Kimura is therefore maintained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/           Primary Examiner, Art Unit 2875